 

STOCK CONTROL AGREEMENT

 

This STOCK CONTROL AGREEMENT (this “Agreement”) is made and entered into as of
December 1, 2018 (the “Effective Date”) among Joseph Moscato, Lawrence Salvo,
Stephen L. Berkman, and BH-Sanford, LLC (each a “Stockholder” and collectively
the “Stockholders”) and Generex Biotechnology Corporation (the “Company”).

 

BACKGROUND

 

A.                 The Stockholders are the registered and beneficial owners of
the following securities in the capital of the Company as at the Effective Date:

 

Stockholder Securities Joseph Moscato 391 shares of Series I Convertible
Preferred Stock Lawrence Salvo 399 shares of Series I Convertible Preferred
Stock Stephen L. Berkman 230,000 shares of Common Stock BH-Sanford, LLC 3,000
shares of Series H Convertible Preferred Stock

 

B.                  Based on a 20 for 1 common stock dividend, the shares of
common stock issuable upon conversion of the convertible preferred stock have
increased by a factor of 20, and the shares of common stock held by Stephen L.
Berkman have increased by a factor of 20 (the “Stock Dividend”). The
Stockholders have agreed with each other, for the benefit of the Company, to
reserve ninety-five percent (95%) of the increase in shares held by or issuable
to them due to the stock dividend (such shares are hereinafter collectively
referred to as the “Agreement Shares”) and to contribute to the Company a
portion of the proceeds from any sale of the Agreement Shares during the term of
this Agreement. The specific number of Agreement Shares reserved by each
Stockholder is set forth in Exhibit “A” annexed to this Agreement.

 

AGREEMENT

 

In consideration of the mutual promises and covenants set forth herein, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby irrevocably acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

1.       Incorporation of Background. The “Background” set forth above is
incorporated into the terms of this Agreement.

 

2.Reserve and Restrictions on Transfer.

 

(a)                      During the Term (as defined below), each Stockholder
agrees (i) to reserve the Agreement Shares, (ii) to permit the sale of the
Agreement Shares in accordance with the terms of this Agreement, and (iii) to
not sell, transfer, or assign any, or any interest in, or create or permit any
encumbrance upon, any of such Stockholder’s Agreement Shares, except pursuant to
this Agreement; provided that Joseph Moscato shall be entitled, in his sole
discretion, to hypothecate any and all Agreement Shares of which he is the
registered and beneficial owner solely as security for any personal guarantees
he may grant of the repayment of any indebtedness of Company (any such Agreement
Shares being hereinafter referred to as “Hypothecated Agreement Shares”).

 

(b)                      To the extent any Agreement Shares are not otherwise
restricted on the books of the Company’s Transfer Agent, each Stockholder
understands and agrees that the Company may cause the Agreement Shares to be
restricted on the Transfer Agent’s books, or issue appropriate “stop transfer”
instructions to its Transfer Agent, in order to administer compliance with the
provisions of this Agreement. Each Stockholder authorizes the Company to place
restive legends upon any physical certificate(s) evidencing ownership of the
Agreement Shares, together with any other legends that may be required by the
Company or by applicable state or federal securities laws; provided that the
Company shall remove any and all such restrictions to the extent necessary to
effectuate the hypothecation of Hypothecated Agreement Shares.



 1 

 

  

(c)                    Refusal to Transfer. The Company shall not be required
(i) to transfer on its books any Agreement Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement,
or (ii) to treat as owner of such Agreement Shares, or to accord the right to
vote or pay dividends to any purchaser or other transferee to whom such
Agreement Shares have been so transferred.

 

(d)                   Restrictions Binding on Transferees. If, notwithstanding
the terms of this Agreement, any Agreement Shares are transferred other than as
contemplated by this Agreement, the transferees of such Agreement Shares shall
receive and hold such Agreement Shares subject to all of the provisions of this
Agreement, and there shall be no further transfer of such Agreement Shares
except in accordance with the terms of this Agreement.

 

3.       Term. The term of this Agreement (the “Term”) shall commence of the
Effective Date and end on the first anniversary of the Effective Date (the
“Termination Date”).

 

4.Proceeds of Sale.

 

(a)              The Stockholders agree that the net proceeds of any sale of the
Agreement Shares shall be distributed as follows:

(i)       An amount equal to the adjusted cost basis (the “ACB”) of the
Agreement Shares sold shall be distributed to each Stockholder whose Agreement
Shares have been sold. The ACB of the Agreement Shares for each Stockholder is
set forth in Exhibit “A” annexed to this Agreement.

(ii)       An amount intended to cover each Stockholder’s US Federal, state and
local income or capital gains tax on the sale of the Agreement Shares shall be
distributed to each Stockholder, taking into account, in the case of federal
taxes, the effect on any deduction of state and local income taxes available on
such Stockholder’s federal return, assuming no limitation of such deduction
under §68 of the Code. The initial combined tax rate for each Stockholder is set
forth on Exhibit “A,” or, if not set forth, will be determined by the Company in
good faith. Any Stockholder may change its combined tax rate by providing the
Company with notice showing the calculation of the new combined tax rate, as
determined by a certified public accountant engaged by the Stockholder.

(iii)       The remaining proceeds of the sale of the Agreement Shares shall be
distributed to the Company as a contribution to capital by the Stockholders.

 

(b)             Unless the Company and the Stockholder otherwise agree in
writing, any determination required under this Section 4 shall be made in
writing by the Company’s independent public accountants or any other certified
public accounting firm agreed upon by the Company and at least three
Stockholders (the “Accountants”), whose determination shall be conclusive and
binding upon the Stockholders and the Company for all purposes. For purposes of
making the calculations required by this Section 4, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes. The
Company and the Stockholders shall furnish to the Accountants such information
and documents as the Accountants may reasonably request to make a determination
under this Section 4. The Company shall bear all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section 4.

 



 2 

 

  

5.Sale Process.

 

(a)              Each Stockholder hereby constitutes the Chief Executive Officer
of the Company (the “Attorney”) as his, her, or its agent and attorney in fact
for all matters related to the sale and transfer of Agreement Shares pursuant to
this Agreement. The power and authority of the Attorney hereunder shall include
the power and authority to (i) cause the conversion of any of the Company’s
preferred stock held by a Stockholder in order to yield Agreement Shares and
(ii) to exercise any and all voting rights attached to the Agreement Shares. In
furtherance of this authority, each Stockholder will execute the Transfer Power
of Attorney annexed to this Agreement as Exhibit “B” and deliver such power of
attorney to, or at the direction of, the Company’s General Counsel.

 

(b)             The Attorney shall have the authority to offer and sell the
Agreement Shares pursuant to the provisions of this Agreement on behalf of each
Stockholder without the consent of any Stockholder in any particular instance
provided that:

 

(i)       All offers and sales of Agreement Shares shall be made without general
solicitation and otherwise in a manner that would satisfy the requirements of
Rule 506(b) of the Securities and Exchange Commission’s (the “SEC”) Regulation D
as if the Company were conducting such offers and sales. In addition, all offers
and sales of Agreement Shares shall be made in compliance with (i) all other
applicable federal and state securities laws and (ii) all applicable listing
requirements and rules and regulations of any exchange or quotation system on
which the Company’s stock is listed for trading. 

 

 

(ii)       No Agreement Shares will be sold for a price less than 130% of a
Stockholder’s ACB without the consent of such Stockholder.

 

(iii)       Each sale of Agreement Shares will include a pro-rata amount of the
Agreement Shares owned by each Stockholder (not including Hypothecated Agreement
Shares) unless otherwise agreed by all Stockholders. Each Stockholder’s pro-rata
portion at any time shall consist of the proportion such Stockholder’s unsold
Agreement Shares bears to the aggregate unsold Agreement Shares held by all
Stockholders.

 

(c)     The Attorney shall be authorized to engage SEC registered broker-dealers
to assist in the private sale of the Agreement Shares and to pay the fees of
such brokers, and any other transaction fees, from the proceeds of sale of
Agreement Shares to the extent the fees of the brokers and other transaction
fees in the aggregate do not exceed 8% of the proceeds, before distributing
amounts set forth in Section 4.

 

(d)    The Attorney will not cause the sale of any Agreement Shares at any time
(i) officers and directors are generally prohibited from transacting in the
Company’s securities under general Company policies (i.e. “blackout periods”),
or (ii) when the Attorney is in possession of material nonpublic information
relating to the Company, unless the private purchaser is provided with all of
the material nonpublic information after executing a confidentiality agreement
acceptable to the Company’s General Counsel. The Attorney will not engage any
Broker-Dealer that is an Affiliate of the Company, any of the Stockholders or
any member of any Stockholder’s immediate family.

 

(e)     The Attorney shall have no liability to the Stockholders for his or her
actions in connection with the sale of the Agreement Shares except in the event
and to the extent (i) he or she causes any of the Agreement Shares to be sold
below 130% of a Stockholder’s ACB without such Stockholder’s consent, (ii)
liability arises from statements made by him or her in connection with the sale
of Agreement Shares which violate applicable securities laws, or (iii) he or she
engages in self-dealing, fraud or willful misconduct in connection with the sale
of Agreement Shares.

 

 3 

 

 



(f)      Subject to the terms hereof, and save and except for voting rights,
each Stockholder will have all the rights of a stockholder with respect to the
Agreement Shares while they are subject to this Agreement, including without
limitation the right receive any further dividends declared thereon. If, from
time to time during the Term there is (i) any stock dividend, stock split or
other change in the Agreement Shares, or (ii) any merger or sale of all or
substantially all of the Company’s assets or other acquisition of the Company,
any and all new, substituted or additional securities to which the Stockholder
is entitled by reason of his, her, or its ownership of the Agreement Shares
shall be subject to this Agreement.

 

6.End of Term Adjustments.

 

Any Agreement Shares remaining unsold pursuant to the terms of this Agreement on
the Termination Date shall be converted into and exchanged for that number of
shares of the Company’s common stock determined by the following formula: (the
number of Agreement Shares upon payment of the Stock Dividend X 2.5) ¸ the
highest VWAP (as that term is hereinafter defined) of the Company’s common stock
during the period commencing on the six (6) month anniversary of the Effective
Date and ending on the Termination Date. As used in this Agreement, “VWAP”
means, for any date, the daily volume weighted average price for such date (or
the nearest preceding date) of the Company’s common stock on the trading market
where such securities are then listed or quoted as reported by Bloomberg L.P.
(based on a trading day from 9 a.m. New York City time to 4:02 p.m. New York
City time). For purposes of clarification, the transaction described above in
this Section 6 is a stock-for-stock conversion requiring no cash or other
consideration being delivered from, and no purchase by, any Stockholder in
connection therewith.

7.                SEC Compliance.

 

The Stockholders acknowledge that through the execution of this Agreement they
may be deemed collectively to constitute a “group” with respect to the
securities of the Company for purposes of federal securities regulations. For
this and other reasons, the Stockholders will be required to file certain
reports with the SEC to disclose (i) their beneficial ownership of the Company’s
common stock, (ii) the execution and delivery of this Agreement, and (iii)
subsequent transactions pursuant to this Agreement. Each Stockholder agrees to
file such reports as the Company General Counsel advises are required from time
to time. The Company and its General Counsel will assist in the preparation and
filing of such reports on behalf of the Stockholders. Each of the Stockholders
will execute and deliver to, or at the direction of the Company’s General
Counsel, the SEC Power of Attorney annexed to this Agreement as Exhibit “C”,
granting the Attorney authority to execute and file such reports. This power of
attorney is for purposes of compliance with this Agreement and for
administrative convenience, and no reports will be filed without the consent of
the Stockholders whose signatures will appear on such filings. The Company will
pay the reasonable legal fees and expenses of the Stockholders in connection
with the filings contemplated by this Section 7, as well as the filing fees, if
any.

 

8.                Indemnification.

 

(a)     The Company agrees to indemnify, defend and hold harmless each
Stockholder and each Stockholder’s Affiliates (as that terms is defined in Rule
144 under the Securities Act of 1933), and their respective directors, officers,
employees, stockholders, members successors and assigns (the “Indemnified
Parties” and each an “Indemnified Party”) from and against all liabilities,
expenses and/or judgments (including reasonable legal, accounting and other
professional fees and expenses) (collectively, “Damages”) to the extent
resulting from (i) any US federal, state or local taxes (including any interest
or penalties with respect to such taxes) imposed upon a Stockholder due to the
Stockholder’s taxable gain or income arising from the sale of the Agreement
Shares pursuant to this Agreement, (ii) any claim that the sale of the Agreement
Shares or the other transactions contemplated by this Agreement violates any US
law or regulation, any contract by which the Company is bound or any rule of any
exchange or quotation system on which the Company’s stock is listed for trading,
to the extent (A) such Damages exceed the amounts distributed to the Stockholder
pursuant to Subsection 4(a)(ii) and (B) such Damages do not arise from the
illegal actions, gross negligence or willful misconduct of the Indemnified Party
seeking indemnity or any of the Indemnified Parties associated with the same
Stockholder as the Indemnified Party seeking indemnity. If any claim for
indemnification under this Section 8 relates to a third party claim,, the
Company may participate in the defense of such third-party claim and it may
elect to assume the defense of such third-party claim with counsel reasonably
satisfactory to the Indemnified Person. Neither the Company nor he Indemnified
Party shall settle any claim without the consent of the other, which consent
shall not be unreasonably withheld, delayed or conditioned.

 

 4 

 

 



The Stockholders have been advised to review with their own tax advisors the
U.S. federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. .

 

9.                General Provisions.

 

(a)     Amendment. Except as expressly provided herein, neither this Agreement
nor any term hereof may be amended, waived, discharged or terminated other than
by a written instrument referencing this Agreement and signed by the Company and
all of the Stockholders.

 

(b)    Reliance on Counsel and Advisors. The Stockholders acknowledge that
Eckert Seamans Cherin & Mellott, LLC and the Company’s General Counsel are
representing only the Company in connection with this Agreement. The
Stockholders severally acknowledge that they have had the opportunity to review
this Agreement, including all Exhibits annexed hereto, and the transactions
contemplated by this Agreement, with their own legal counsel, tax advisors and
other advisors. Each Stockholder is relying solely on his, her, or its own legal
counsel and advisors and not on any statements or representations of the Company
or its agents for legal or other advice with respect to the transactions
contemplated by this Agreement.

 

(c)     Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of New York as applied to agreements entered into
among New York residents to be performed entirely within New York, without
regard to principles of conflicts of law.

 

(d)    Assignment. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by any Stockholder without the prior written consent of the Company
and each of the other Stockholders. Any attempt by a Stockholder without such
permission to assign, transfer, delegate or sublicense any rights, duties or
obligations that arise under this Agreement shall be void. Subject to the
foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

 

(e)     Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof. No party shall be liable or bound to any other party in any manner with
regard to the subject matter hereof by any warranties, representations or
covenants except as specifically set forth herein.

 

(f)   No Waiver. Except as expressly provided herein, no delay or omission to
exercise any right, power or remedy accruing to any party to this Agreement upon
any breach or default of any other party under this Agreement shall impair any
such right, power or remedy of such non-defaulting party, nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring, nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party to this Agreement, shall be cumulative and not alternative.

 

 5 

 

 



(g) Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

(i)  Further Acts. Each party hereto agrees to execute and deliver, by the
proper exercise of his, her, or its corporate, limited liability company,
partnership or other powers, all such other and additional instruments and
documents and do all such other acts and things as may be necessary to more
fully effectuate this Agreement.

 

 

[Remainder of page intentionally blank]

 

 6 

 



 

IN WITNESS WHEREOF, this Agreement is executed as of the Effective Date.

 

GENEREX BIOTECHNOLOGY CORPORATION

 

 

 

By: ________________________________________

Name: Mark A. Fletcher

Title: Executive Vice President & General Counsel

 

 

 

STOCKHOLDERS:

 

 

 

________________________________________

JOSEPH MOSCATO

 

 

 

________________________________________

LAWRENCE SALVO

 

 

 

________________________________________

STEPHEN L. BERKMAN

 

BH-SANFORD, LLC

 

 

 

By: ________________________________________

Name: Marissa Leighton

Title: Sole Member

 



 7 

 

 

EXHIBIT “A”

 

AGREEMENT SHARES AND ACB

 

 

 

 

Post-Dividend

Agreement Shares

Post-Dividend

Adjusted Cost Basis

Combined Tax Rate Joseph Moscato

2,971,600 Common Shares

(95% x 3,128,000) upon conversion of Series I Convertible Preferred Stock

$0.125

Per share

  Lawrence Salvo

3,034,300 Common Shares

(95% x 3,194,900) upon conversion of Series I Convertible Preferred Stock

$0.125

Per share

  BH-Sanford, LLC

22,800,000 Common Shares

(95% x 24,000,000) upon conversion of Series H Convertible Preferred Stock

$0.125

Per share

Ordinary income: 45.82%

 

Capital gains: 23.8%

Stephen L. Berkman

4,370,000 Common Shares

[95% x 4,600,000) via 230,000 issued and outstanding Common Shares

 

 

 

 8 

 

 

EXHIBIT “B”

 

TRANSFER POWER OF ATTORNEY

 

 



 9 

 

 



EXHIBIT “C”

 

SEC POWER OF ATTORNEY

 



 10 

 



